Citation Nr: 0616351	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to December 8, 
1999, for a 100 percent evaluation for major depression.  

2.  Entitlement to a compensable evaluation for intermittent 
headaches.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1977 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA) that denied the issues currently on appeal, as 
well as an increased rating for a psychiatric disorder and 
service connection for right wrist disabilities, left ear 
hearing loss, and head scars.  The veteran subsequently moved 
and his case was transferred to the RO in Phoenix, Arizona.  

In a decision dated in June 2003, the Board granted a 100 
percent schedular rating for major depression and remanded 
the remaining issues to the RO for further development.   In 
subsequent rating actions the RO granted service connection 
for residuals of a right wrist injury, carpal syndrome of the 
right wrist, hearing loss in the left ear, and head scars.  
The RO also assigned an effective date of December 8, 1999, 
for the assignment of a 100 percent rating for major 
depression.  Since the veteran did not indicate satisfaction 
with the assignment of this earlier effective date, that 
issue remains on appeal, as does the issue of an increased 
rating for headaches.  


FINDINGS OF FACT

1.	The veteran's claim for an increased rating for his 
service connected psychiatric disability was received on 
April 26, 1999, and the first clinical evidence of 
worsening psychiatric symptoms dates from December 8, 
1999.  

2.	The veteran has very mild weekly headaches, but his last 
serious headache occurred over three years ago.  




CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than December 
8, 1999, for the assignment of a 100 percent rating for 
the veteran's psychiatric disability have not been met. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(o)(2) (2005).  

2.	The criteria for a compensable rating for a headache 
disorder have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. The veteran was 
provided a VCAA notice letter in May 2005 that discussed the 
necessary evidence relevant to a claim for earlier effective 
date and the veteran was provided the relevant law and 
regulations pertinent to such a claim in a supplemental 
statement of the case dated in September 2004. Moreover, in 
view of the decision below that denies a compensable rating 
for a headache disability, the Court's decision in 
Dingess/Hartman v. Nicholson, supra, is moot in regard to 
this issue.  

In addition, the Board notes that the RO had dispatched VCAA 
notice letters to the veteran in June 2003 and May 2005.  
These letters, in conjunction with the statement of the case 
and supplemental statements of the case, described the VCAA 
and the law and regulations governing, and described the type 
of evidence necessary to establish, the veteran's current 
claims.  The June 2003 and May 2005 letters also informed him 
of who was responsible for obtaining what evidence. Also, the 
May 2005 VCAA notice letter specifically told the veteran of 
the need to submit all relevant evidence and information in 
his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant after the initial ratings currently being appealed. 
Since the VCAA notices came after the initial adjudication, 
the timing of the notice does not comply with the requirement 
that the notice must precede the adjudication.  However, the 
appellant has had ample opportunity to submit additional 
argument and evidence after the VCAA notice was provided and 
he was not otherwise prejudiced by the delayed VCAA notice.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2003).

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable." If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12- 
98 (1998). In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions. Hazan v. Gober, 10 Vet App 511 
(1997).  

The veteran has been assigned a 100 percent evaluation for 
major depression, effective December 8, 1999, and he seeks an 
earlier effective date for the assignment of this rating.  
The record indicates that the veteran's claim for an 
increased rating for his psychiatric disability was received 
on April 26, 1999.  In July 1999 he was afforded a VA 
psychiatric examination that assigned a Global Assessment of 
Functioning (GAF) score of 78 for his service connected 
psychiatric disability.  Such a GAF score is indicative of 
very mild psychiatric symptomatology reflected by the 10 
percent rating assigned for his service connected psychiatric 
disorder at that time.  The clinical record fails to indicate 
any increase in the severity of the veteran's psychiatric 
symptomatology until December 8, 1999, when he was reported 
to be homeless with deterioration of his social 
relationships.  Upon applying this evidence to the provisions 
of 38 C.F.R. § 3.400, it is apparent that December 8, 1999, 
is the earliest date on which it is ascertainable that an 
increase in severity of the veteran's psychiatric symptoms 
had occurred.  This date is therefore the appropriate 
effective date for the assignment of a 100 percent rating for 
the veteran's psychiatric disorder.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100. Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation. A noncompensable rating is warranted if 
there are less frequent attacks. A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. A 50 percent evaluation is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks that produce severe economic 
inadaptability. The rating schedule does not provide for 
higher than a 50 percent evaluation for headaches.  

Review of the clinical record reveals that the veteran has 
rarely, if ever, been treated for headaches.  During routine 
neurological evaluations during treatment, he has invariably 
denied any problems with headaches.  On his most recent VA 
neurological examination in March 2004 the veteran said that 
he had very mild headaches several times a week, but he had 
not experienced a serious headache for the previous three 
years.  This evidence does not demonstrate that the veteran 
has recently suffered prostrating headaches every 2 months.  
Since that is the case, a compensable rating for headaches is 
not warranted.  


ORDER

Entitlement to an effective date prior to December 8, 1999, 
for a 100 percent evaluation for major depression is denied.  

Entitlement to a compensable evaluation for intermittent 
headaches is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


